DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11 is/are rejected under 35 U.S.C. 103 as being by unpatentable over Gianchandani et al. (U.S. 20030081651) [hereinafter Gianchandani].
Gianchandani discloses in Fig. 1 a microscale thermocouple probe for, the probe comprising:
a cantilever structure comprising a suspended portion 23 extending from a support/ substrate 21, the suspended portion comprising:
first and second conductive lines 29 on a surface thereof, the first and second conductive lines extending along the surface and meeting at a tip 26 of the suspended portion to define a thermocouple junction 27. 
Gianchandani teaches contact pads 32 in Fig. 1.
Gianchandani does not explicitly teach using the probe for intracellular temperature measurements, as stated in the preamble of the claim. 
Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Official Notice is taken with respect to claim 2: The particular size/ width, i.e., 5 micrometers or less, absent any criticality, is only considered to be the “optimum” or “preferred” size used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the intended use of the device, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
 Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have the particular width of the tip, so as to adapt the device to the particular measurement sample, as very well known in the art. 
Official Notice is taken with respect to claims 3, 4: The particular width/ size of the thermocouple junction and a thickness of a suspended junction, i.e.,  about 1 microns, absent any criticality, is only considered to be the “optimum”  or “preferred” width/ size used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the intended use of the device, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).

Official Notice is taken with respect to claim 5: The particular length/ size the suspended portion extends, i.e., about 400 micron from the support, absent any criticality, is only considered to be the “optimum”  or “preferred” width/ size used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the intended use of the device, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to the particular size of the suspended portion, so as to adapt the device to the particular measurement sample, as very well known in the art. 
             Official Notice is taken with respect to claim 9:  the use of the particular material, i.e., Al, Au, Cr, Ir, Ni, Pt, Ti, Pd, W, p-doped Si, and n-doped Si for the first and second conductive material, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the conductive material of the Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416.

         Official Notice is taken with respect to claim 10: having the particular the first and second conductive lines comprise a thickness of about 100 nm or less, absent any criticality, is only considered to be the “optimum”  or “preferred” width/ size used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the intended use of the device, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to use the particular size of the conductive lines, so as to adapt the device to the particular measurement sample, as very well known in the art. 
             Official Notice is taken with respect to claim 11:  having the support made of the use of the particular material, i.e., silicon, PDMS, sapphire, or a III-V semiconductor, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the conductive material of the Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to use the known material for the support, so as to minimize the manufacturing costs. 
7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gianchandani, as applied to claims above, and further in view of Zhang et al. (U.S. 20120054924) [hereinafter Zhang].
Gianchandani Discloses the device as stated above.
Although it is very well known in the art that the conductive lines of the thermocouple should be insulated, Gianchandani does not explicitly teach an insulation material.
Zhang teaches an insulating layer 3 on a suspended portion of a cantilever 1, Fig. 1. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have an insulation material, because it is very well known in the art that conductors of thethermocouple should be insulated, so as to avoid shortage.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to use the known material for the insulation, so as to minimize the manufacturing costs. 
            Claims 1-11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH1194863A [hereinafter JP].
JP discloses in Figs. 4, 6 a device/ method in the field of applicant’s endeavor.
The device comprises a substrate 50, a support portion, an extended portion having a silicon nitride film insulation 51, two conductors, two contact pads, a tip comprising a thermocouple junction (Figs, 4, 6f). JP teaches to manufacture the cantilever structure
by depositing an insulating film on a substrate;
depositing and patterning a first conductive film to form a first conductive line on the insulating film;

patterning the insulating film to define a tapered shape of the thermocouple probe; and
etching the substrate under the insulating film (Fig. 6f) to define a support and a suspended portion comprising the insulating film extending from the support, thereby forming a microscale thermocouple probe having a cantilever structure.
The device is used with a microscope, thus, the device is a microscale device.
The presence of contact pads would indicate a presence a temperature dependent voltage-measuring device, as well known in the art of thermocouple to convert the measured voltage (EMF) in temperature. 
For claim 8: having the insulation material the same as claimed by applicant would warrant the same properties, i.e., Young’ modulus and thermal conductivity.
Official Notice is taken with respect to claim 2: The particular size/ width, i.e., 5 microns or less, absent any criticality, is only considered to be the “optimum” or “preferred” size used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the intended use of the device, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
  Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have the particular width of the tip, so as to adapt the device to the particular measurement sample, as very well known in the art. 
 See In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to the particular thickness of the suspended portion, so as to adapt the device to the particular measurement sample, as very well known in the art. 
Official Notice is taken with respect to claim 5: The particular length/ size the suspended portion extends, i.e., about 400 microns from the support, absent any criticality, is only considered to be the “optimum”  or “preferred” width/ size used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the intended use of the device, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to the particular size of the suspended portion, so as to adapt the device to the particular measurement sample, as very well known in the art. 
             Official Notice is taken with respect to claim 9:  the use of the particular material, i.e., Al, Au, Cr, Ir, Ni, Pt, Ti, Pd, W, p-doped Si, and n-doped Si for the first and second conductive material, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention In re Leshin, 125 USPQ 416.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to use the known material for the conductors, so as to minimize the manufacturing costs by using a known material. 
         Official Notice is taken with respect to claim 10: having the particular the first and second conductive lines comprise a thickness of about 100 nm or less, absent any criticality, is only considered to be the “optimum” or “preferred” width/ size used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the intended use of the device, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to use the particular size of the conductive lines, so as to adapt the device to the particular measurement sample, as very well known in the art. 
             Official Notice is taken with respect to claim 11:  having the support made of the use of the particular material, i.e., silicon, PDMS, sapphire, or a III-V semiconductor, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the conductive material of the Prior Art since it has been held to be a matter of obvious design choice and within the In re Leshin, 125 USPQ 416.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to use the known material for the support, so as to minimize the manufacturing costs. 
However, Official Notice is taken with respect to the preamble of claim 1: the preamble of the claims does not provide enough patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and a portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
The method steps will be met during the normal use/ operation of the device stated above,
            Claims 12-14 is/are rejected under 35 U.S.C. 103 as being by unpatentable over JP as applied to claims above, and further in view of JP2001004455 [hereinafter JP 2].
JP discloses the device/ method as stated above.
JP does not explicitly teach a method of using the device.
JP 2 teaches in Fig. 8 to use a microscale thermocouple cantilever with a microscope to measure energy transfer in a biological cell.
For claims 12, 13: The use of a thermocouple would suggest having a temperature voltage measuring device, as very well known in the art, since thermocouple provide an EMF that is to be measured as an indication of temperature, as very well known in the art of physics.

           Official Notice is taken with respect to claim 14: selecting a thermocouple with a thermal response time of about 40 microsec or less. absent any criticality, is only considered to be the “optimum” choice that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide the particular response time since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have the device with the particular, desirable, thermal response, as to obtain a desired accuracy of measurement, as very well known in the art.
The method steps will be met during the normal use/ operation of the device stated above,
             Claims 15, 17-20 is/are rejected under 35 U.S.C. 103 as being by unpatentable over JP as applied to claims above, and further in view of Schanzlin (U.S. 4664110).
JP discloses the device/ method as stated above.
JP does not explicitly teach a method including a calibration step.

Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to calibrate the thermocouple/ device/ probe, so as obtain a desired accuracy of measurement, as very well known in the art,
           Official Notice is taken with respect to claim 17: using the thermocouple junction with the particular calibration accuracy of +54 mK, absent any criticality, is only considered one of the requirements that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the method and device disclose by Prior art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a device with a desired accuracy on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to select the desired calibration accuracy, depending on the particular use of the device, as very well known in the art.
          Official Notice is taken with respect to claim 18: the use of the particular deposition method selected from chemical vapor deposition, physical vapor deposition, spin coating, dip coating, and spray coating, absent any criticality, is only considered to be one of the known methods, so as minimize manufacturing costs.

        Official Notice is taken with respect to claim 19: the use of patterning the insulating film comprises photolithography and reactive ion etching, absent any criticality, is only considered to be one of the known methods, so as minimize manufacturing costs.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to select a known method of manufacturing, so as to minimize the manufacturing costs, as very well known in the art.
          Official Notice is taken with respect to claim 20: using depositing and patterning the first and second conductive films comprised one or more the following techniques: physical vapor deposition, photolithography, electron beam lithography, extreme UV photolithography, scanning probe lithography, stencil lithography, focused ion beam deposition, nanoimprinting, and 3D printing, absent any criticality, is only considered to be one of the known methods, so as minimize manufacturing costs.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to select a known method of manufacturing, so as to minimize the manufacturing costs, as very well known in the art.
The method steps will be met during the normal use/ operation of the device stated above,
           Claims 15, 17-20 is/are rejected under 35 U.S.C. 103 as being by unpatentable over Gianchandani et al. (U.S. 20030081651) [hereinafter Gianchandani], as applied to claims above, and further in view of Schanzlin (U.S. 4664110).

Gianchandani does not explicitly teach a method including a calibration step.
Schanzlin discloses a micro thermocouple and teaches to use a calibrated micro thermocouple. This would suggest that the step of calibrating the micro thermocouple has already been performed.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to select a known method of manufacturing, so as to minimize the manufacturing costs, as very well known in the art.
Official Notice is taken with respect to claim 17: using the thermocouple junction with the particular calibration accuracy of +54 mK, absent any criticality, is only considered one of the requirements that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the method and device disclose by Prior art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a device with a desired accuracy on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to select the desired calibration accuracy, depending on the particular use of the device, as very well known in the art.
          Official Notice is taken with respect to claim 18: the use of the particular deposition method selected from chemical vapor deposition, physical vapor deposition, spin coating, dip coating, and spray coating, absent any criticality, is only considered to be one of the known methods, so as minimize manufacturing costs.

        Official Notice is taken with respect to claim 19: the use of patterning the insulating film comprises photolithography and reactive ion etching, absent any criticality, is only considered to be one of the known methods, so as minimize manufacturing costs.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to select a known method of manufacturing, so as to minimize the manufacturing costs, as very well known in the art.
          Official Notice is taken with respect to claim 20: using depositing and patterning the first and second conductive films comprised one or more the following techniques: physical vapor deposition, photolithography, electron beam lithography, extreme UV photolithography, scanning probe lithography, stencil lithography, focused ion beam deposition, nanoimprinting, and 3D printing, absent any criticality, is only considered to be one of the known methods, so as minimize manufacturing costs.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to select a known method of manufacturing, so as to minimize the manufacturing costs, as very well known in the art.
The method steps will be met during the normal use/ operation of the device stated above.
Allowable Subject Matter
16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
           Fisscher (U.S. 5969238) discloses a device in the field of applicant’s endeavor and teaches to measure a temperature dependent voltage, Fig. 1
EP1990626A1 [hereinafter EP]. discloses in Fig. 4B a microscale probe for intracellular temperature measurements (inserted in biological cell (entire disclosure and Abstract), the probe comprising:
a cantilever structure comprising a suspended portion 4 extending from a support 53, the suspended portion comprising:
first and second conductive lines 6 on a surface thereof, the first and second conductive lines 6 extending along the surface and meeting at a tip 4 of the suspended portion to define a thermocouple junction 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        March 08, 2022